Citation Nr: 1711009	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  16-22 215	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a hysterectomy.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder as due to Department of Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from November 1980 to November 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied service connection for a hysterectomy and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for back and left hip disorders as due to VA medical treatment.  

The Veteran perfected an appeal only as to her claims for service connection for a hysterectomy and compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder (5/9/16 VBMS VA 9 Appeal to Board of Appeals).  All three issues were certified to the Board in June 2016 (6/27/16 VBMS VA 8 Certification of Appeal), but it is clear that the Veteran did not perfect an appeal as to the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a back disorder.  See e.g. 38 C.F.R. § 19.35 (2016) (certification is administrative in nature and neither confers nor deprives the Board of jurisdiction).  In this case, the Veteran's May 2016 substantive appeal clearly indicates her choice to only appeal the claims for service connection for a hysterectomy and compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip disorder as due to VA medical treatment.

The issues of whether new and material evidence was received to reopen a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip injury and torn labrum due to hysterectomy surgery and compensation under the provisions of 38 U.S.C.A. § 1151 for a hysterectomy due to a misdiagnosed uterus infection have been raised by the record in October 2016 and February and March 2017 claims, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (10/11/16 VBMS VA 21-526EZ Fully Developed Claim (Compensation); 2/17/17 VBMS VA 21-526EZ; 3/15/17 VBMS VA 21526EZ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

On October 11, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested (10/11/16 VBMS VA 9 Appeal to Board of Appeals, page 2; 3/15/17 VBMS VA 9 Appeal to Board of Appeals, page 2).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
                                                 ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


